     Case 1:20-cv-00706-DLC Document 344 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :             20cv00706 (DLC)
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :                   ORDER
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On December 3, 2020, defendants requested leave to file

letters of request for international assistance to seek

discovery from three foreign entities.      A conference was held on

December 11.   For the reasons stated on the record, it is hereby

     ORDERED that defendants’ request of December 3 is denied.


Dated:    New York, New York
          December 11, 2020
